Case 1:13-cv-01053-RCL Document 96 Filed 12/22/18 Page 1 of 2

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

FAIRHOLME FUNDS, INC., e¢ al.,
Plaintiffs,
V.
FEDERAL HOUSING FINANCE AGENCY, et al.,

Defendants.

 

ARROWOOD INDEMNITY COMPANY,
et al.,

_ Plaintiffs,
Vv.

FEDERAL NATIONAL MORTGAGE
ASSOCIATION, et al.,

Defendants.

 

In re Fannie Mae/Freddie Mac Senior Preferred
Stock Purchase Agreement Class Action Litigations

 

This document relates to:
ALL CASES

 

 

Civil No. 13-1053 (RCL)

Civil No. 13-1439 (RCL)

Miscellaneous No. 13-1288 (RCL)

en

Aled Yor hy

Upon consideration of the Stipulation,Extending Briefing Deadlines for Motion for

A

Partial Reconsideration filed by the parties in the above-captioned cases, it is hereby ORDERED Kune pre tne

that (1) Plaintiffs shall have a seven-day extension (to November 5, 2018) to file their response

 

to Defendants’ Motion for Partial Reconsideration of Denial of Motion to Dismiss Implied
Case 1:13-cv-01053-RCL Document 96 Filed 12/22/18 Page 2 of 2

Covenant Claims, and (2) Defendants shall have a seven-day extension (to November 19, 2018)

 

to file their reply in support of their Motion for Partial Reconsideration of Denial of Motion to

Dismiss Implied Covenant Claims.

SO ORDERED.

Date: | terhy ae Rantett
US. District Judge Royce C. Lamberth
U.S. District Court for the District of Columbia
